Citation Nr: 1131413	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  03-28 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to an increased rating for traumatic glaucoma and cataract of the left eye, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for status post right elbow surgery, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for hemorrhoids, prior to July 13, 2005.

6.  Entitlement to a rating in excess of 10 percent for hemorrhoids, from July 13, 2005.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO).  In a rating decision dated January 2003, the RO denied the Veteran's claim for an increased rating for hemorrhoids, then evaluated as noncompensable.  The Board remanded the claim for an increased rating for hemorrhoids in an April 2005 determination.  

By rating action dated November 2005, the RO confirmed and continued the 30 percent evaluation in effect for the veteran's left eye disability.

Based, in part, on the findings of a Department of Veterans Affairs (VA) examination, the RO, by rating action dated in November 2005, assigned a 10 percent evaluation for hemorrhoids, effective July 13, 2005.  The Veteran has continued to disagree with the assigned rating.  

By rating action dated in April 2007, the RO denied service connection for a right eye disability and for migraine headaches.  In addition, the RO denied the claim for an increased rating for a right elbow disability.

By decision dated February 2009, the Board, in pertinent part, denied service connection for a right eye disability and migraine headaches.  In addition, the Board denied the Veteran's claim for an increased rating for left eye and right elbow disabilities, and for hemorrhoids.

The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which, by decision dated March 2011, vacated those parts of the Board decision that denied service connection for a right eye disability and migraine headaches, and which denied increased ratings for left eye and right elbow disabilities, and for hemorrhoids.

The Board notes the Court affirmed the remaining issues addressed by the Board.  In addition, the Board points out that in the February 2009 decision, it remanded claims for service connection for depression and a total rating.  Based on the receipt of additional evidence, the RO, by rating action dated March 2010, granted service connection for major depressive disorder and granted a total rating based on individual unemployability due to service-connected disability.  Accordingly, this decision is limited to the issues set forth on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for a right eye disability.  The service treatment records disclose that when he was referred to the ophthalmology clinic in December 1982, it was reported the Veteran had been kicked in the right eye two days earlier.  Visual acuity was 20/20.  Following an examination, the impression was normal eye.  On VA examination of the eyes in April 2008, corrected distant visual acuity of the right eye was 20/50.  The Court noted the examination did not address whether the decreased visual acuity in the right eye is related to the Veteran's service-connected left eye disability.  The Board observes the service treatment records document the Veteran sustained trauma to both eyes during service.  In view of the in-service findings, and the current record, a VA examination is needed to adequately address the claim for service connection for a right eye disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also claims service connection should be established for migraine headaches.  The Court noted the Board failed to consider whether an examination was necessary to determine whether the Veteran's headaches are related to his service-connected major depressive disorder or left eye disability.  (The Board points out that service connection for major depressive disorder was initially granted by the RO in March 2010, after its February 2009 determination.)  

With respect to the claim for an increased rating for hemorrhoids, the Court noted the Board failed to specifically determine that the Veteran's credibility to report bleeding on bowel movements was undermined by the lack of medical records showing such bleeding.  The Court added the Board failed to state why the medical evidence was entitled to greater probative value.  

The Veteran also asserts a higher rating is warranted for status post right elbow surgery.  In its February 2009 determination, the Board noted the March 2008 VA examination demonstrated the Veteran had active flexion of the right elbow to 40 degrees.  The Court stated the Board failed to discuss why this range of motion did not support a higher rating.  

Finally, the Board notes that in light of the remand concerning the claim for service connection for a right eye disability, the issue of an increased rating for a left eye must be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all pertinent records of evaluation and/or treatment of the Veteran for the disabilities at issue, following the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Schedule a VA eye examination to determine the nature and etiology of the Veteran's right eye disability, as well as to determine the extent of his left eye disability.  The examiner should specifically state whether it is at least as likely as not (50 percent probability or more) that any current right eye disability is related to the in-service trauma, or if the Veteran's service-connected left eye disability caused or aggravated (permanently worsened the underlying disorder beyond its normal course) his right eye disability.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion should be set forth.  Examination findings concerning both eyes should be included in the examination report.  The claims folder should be made available to the examiner in conjunction with the examination.
	
5.  Schedule a VA neurology examination to determine the nature and etiology of the Veteran's migraine headaches.  The examiner should specifically state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected left eye disability or major depressive disorder caused or aggravated (permanently worsened the underlying disorder beyond its normal course) his migraine headaches.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

6.  Schedule an appropriate VA examination to determine the nature and extent of the Veteran's hemorrhoids.  All necessary tests should be performed.  The examiner should state whether there is evidence of bleeding associated with the hemorrhoids.  The claims folder should be made available to the examiner in conjunction with the examination.

7.  Schedule a VA orthopedic examination to determine the nature and extent of the Veteran's right elbow disability.  All necessary tests should be performed.  The examiner should provide the range of motion of the right elbow.  With respect to the subjective complaints of pain, the examiner should be requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  The claims folder should be made available to the examiner in conjunction with the examination.

8.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


